DETAILED ACTION
This office action is in response to the application filed July 27, 2020 in which claims 21-42 are presented for examination and claims 1-20 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following minor informalities:  Paragraph 0006, line 2 contains the typographical error “comprisesan.”  
Appropriate correction is required.

Claim Objections
Claim 24 is objected to because of the following minor informalities:  Claim 24 recites “(ii)” twice.  
Claim 40 is objected to because of the following minor informalities:  Claim 40 recites “(ii)” twice.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26 and 28-42 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0366252 Mazzarolo et al. in view of US Pub No. 2009/0255036 Lim.
To claim 21, Mazzarolo discloses a football helmet (10 of Figures 1-19; paras. 0048-0106) comprising:
an outer shell (20) having an inner surface (see especially Figure 1A; paras. 0048-0050);
an energy absorbing layer (30) having an inner portion (inasmuch as currently claimed, the inner portion is interpreted as an area of the inner surface of energy absorbing layer 30 directly around one of the anchors 90; this interpretation is to facilitate the rejection of claim 22, below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion; Examiner further respectfully notes that amending claim 21 to recite, for example, an energy absorbing layer having an inner surface rather than an inner portion would overcome this interpretation) and an outer portion (the outer portion can be any area of the outer surface of energy absorbing layer 30), the outer portion of the energy absorbing layer being positioned adjacent to the inner surface of the outer shell (see especially Figure 1A; paras. 0048-0050);
a plastic layer (90) positioned adjacent to the inner portion of the energy absorbing layer, the plastic layer having an opening (94) formed there through (see Figures 4 and 11-15; paras. 0054-0055);
a comfort liner assembly (40) having an outer surface (surface configured to face away from the head of the wearer), a foam layer (72) (see Figure 5; para. 0064), and a coupling member (80) that extends from said outer surface, wherein the coupling member has: (i) a base portion adjacent to said outer surface, (ii) an intermediate portion with a first width, and (iii) an end portion with a second width that is greater than the first width of the intermediate portion (annotated Figures 8-10, see below), and
wherein the comfort liner is removably secured to the plastic layer by inserting the coupling member through said opening in the plastic layer whereby said end portion of the coupling member (i) extends past the plastic layer, and (ii) is positioned within an extent of the energy absorbing layer (see especially Figures 3, 4, and 14; paras. 0071-0087).
Mazzarolo discloses layer 90 comprising a polymeric material (para. 0077), which Examiner respectfully asserts can properly be considered a “plastic” layer.  However, in the interest of promoting compact prosecution and because Mazzarolo does not explicitly disclose “plastic,” Lim teaches a helmet comprising a plastic layer (1410) (see Figures 3-4; paras. 0016, 0038).
Mazzarolo and Lim teach analogous inventions in the field of helmets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure layer 90 of Mazzarolo to comprise plastic because Lim teaches that this configuration is known in the art and beneficial for maintaining slight rigidity, also an objective of Mazzarolo (see para. 0038 of Lim and para. 0085 of Mazzarolo).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
To the limitation that the helmet is a “football” helmet, Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the helmet of Mazzarolo coupled with Lim would be capable of wear while playing football.  

    PNG
    media_image1.png
    862
    551
    media_image1.png
    Greyscale

To claim 22, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the plastic layer underlies a majority of the inner portion of the energy absorbing layer (as discussed above in claim 21, because claim 21 recites an inner portion rather than an inner surface, the inner portion can be interpreted as an area of the inner surface of energy absorbing layer 30 directly around one of the anchors 90; under such an interpretation, plastic layer 90 underlies a majority of the inner portion of energy absorbing layer 30).

To claim 23, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the plastic layer has an outer periphery and the energy absorbing layer has an outer periphery, and wherein the outer periphery of the plastic layer is less than the outer periphery of the energy absorbing layer whereby at least an extent of the outer periphery of the energy absorbing layer is exposed (see Figures 1-19 of Mazzarolo).

To claim 24, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein (i) the inner portion of the energy absorbing layer defines an interface area, and (ii) an outer surface of the plastic layer defines an interface area, and
wherein the interface area of the plastic layer is less than the interface area of the energy absorbing layer (see Figures 1-19 of Mazzarolo).

To claim 25, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the comfort liner includes a main body portion and a strap (annotated Figure 5 of Mazzarolo, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion), wherein said strap extends between the main body portion and an inner surface of a brow region of the outer shell (see Figure 4).

    PNG
    media_image2.png
    875
    547
    media_image2.png
    Greyscale

To claim 26, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the strap includes an attachment device to releasably couple the strap to the inner surface of the brow region of the outer shell (the attachment device comprises another one of coupling means 80 of Mazzarolo).

To claim 28, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the coupling member is not integrally formed with the comfort liner (see Figures 5-10 of Mazzarolo; paras. 0050, 0056, 0064, 0070-0072 of Mazzarolo).  

To claim 29, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the base portion of the coupling member has a third width that is greater than the first width of the intermediate portion of the coupling member (annotated Figures 8-10 of Mazzarolo).

To claim 30, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the comfort liner has a monolithic construction (see Figures 5-10 of Mazzarolo).  Examiner respectfully notes that it has been held that forming in one piece an article that has formerly been formed in two pieces and put together involves only routine skill in the art (see MPEP 2144.04).

To claim 31, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the coupling member is elastically deformable and configured to facilitate relative movement between the comfort liner and the plastic layer (paras. 0071-0086 of Mazzarolo).

To claim 32, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the intermediate portion and the end portion of the coupling member provide the coupling member with a barb-shaped configuration that facilitates the removable securement of the coupling member with the plastic layer (annotated Figures 8-10 of Mazzarolo; paras. 0071-0086 of Mazzarolo).

To claim 33, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) does not expressly teach a football helmet wherein the plastic layer has a thickness in at least one region that is less than 3 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plastic layer of the modified invention of Mazzarolo to have a thickness in at least one region that is less than 3 mm as a matter of routine optimization.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 34, Mazzarolo discloses a football helmet (10 of Figures 1-19; paras. 0048-0106) comprising:
an outer shell (20) having an inner surface and a brow region (see especially Figure 1A; paras. 0048-0050);
an energy absorbing layer (30) having an inner portion (surface facing the head of a wearer) and an outer portion (surface facing away from the head of the wearer), the outer portion of the energy absorbing layer being connected to the inner surface of the outer shell (see especially Figure 1A; paras. 0048-0050);
a plastic layer (90) coupled to the inner portion of the energy absorbing layer (see Figures 4 and 11-15; paras. 0054-0055);
a comfort liner assembly (40) configured to be positioned between the plastic layer and a head of a wearer when the football helmet is worn by the wearer, the comfort liner assembly including a foam layer (72) (see Figure 5; para. 0064) and a coupler (80) that outwardly extends from an outer surface of the comfort liner assembly (see Figures 5-10; para. 0052);
wherein the comfort liner is removably secured to the plastic layer by inserting the coupler through an opening (94) in the plastic layer to define an installed position (see Figures 4 and 11-15; paras. 0054-0055); and
wherein in the installed position, an end portion of the coupler extends past the plastic layer and resides within an extent of the energy absorbing layer, and an intermediate portion of the coupler resides within the opening formed in the plastic layer (see Figures 4 and 11-15; paras. 0071-0086).
Mazzarolo discloses layer 90 comprising a polymeric material (para. 0077), which Examiner respectfully asserts can properly be considered a “plastic” layer.  However, in the interest of promoting compact prosecution and because Mazzarolo does not explicitly disclose “plastic,” Lim teaches a helmet comprising a plastic layer (1410) (see Figures 3-4; paras. 0016, 0038).
Mazzarolo and Lim teach analogous inventions in the field of helmets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure layer 90 of Mazzarolo to comprise plastic because Lim teaches that this configuration is known in the art and beneficial for maintaining slight rigidity, also an objective of Mazzarolo (see para. 0038 of Lim and para. 0085 of Mazzarolo).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
To the limitation that the helmet is a “football” helmet, Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the helmet of Mazzarolo coupled with Lim would be capable of wear while playing football.  

To claim 35, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the intermediate portion of the coupler has a first width, and the coupler further includes a base portion that: (a) is positioned adjacent to the outer surface of the comfort liner, (b) is positioned between the outer surface of the comfort liner and the intermediate portion, and (c) has a second width that is greater than the first width (annotated Figures 8-10 of Mazzarolo).

To claim 36, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the coupler further includes an end portion that: (a) extends outwardly from the intermediate portion, and (b) has a third width that is greater than the first width (annotated Figures 8-10 of Mazzarolo).

To claim 37, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the intermediate portion and the end portion of the coupler provide the coupler with a barb-shaped configuration that facilitates the removable securement of the coupler with the plastic layer (annotated Figures 8-10 of Mazzarolo; paras. 0071-0086 of Mazzarolo).

To claim 38, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the coupler is not integrally formed with the comfort liner (see Figures 5-10 of Mazzarolo; paras. 0050, 0056, 0064, 0070-0072 of Mazzarolo).  

To claim 39, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the plastic layer has an outer periphery and the energy absorbing layer has an outer periphery, and wherein the outer periphery of the plastic layer is less than the outer periphery of the energy absorbing layer whereby at least an extent of the outer periphery of the energy absorbing layer is exposed (see Figures 1-19 of Mazzarolo).

To claim 40, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein (i) the inner portion of the energy absorbing layer defines an interface area, and (ii) an outer surface of the plastic layer defines an interface area, and
wherein the interface area of the plastic layer is less than the interface area of the energy absorbing layer (see Figures 1-19 of Mazzarolo).

To claim 41, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the comfort liner includes a main body portion and a strap (annotated Figure 5 of Mazzarolo; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion), wherein said strap extends between the main body portion and an inner surface of a brow region of the outer shell (see Figure 4).

To claim 42, the modified invention of Mazzarolo (i.e. Mazzarolo in view of Lim, as detailed above) further teaches a football helmet wherein the coupling member is elastically deformable and configured to facilitate relative movement between the comfort liner and the plastic layer (paras. 0071-0086 of Mazzarolo).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732